El Juez Asociado Sb. .Aldbey,
emitió la opinión del tribunal.
En la Corte Municipal de Ponce se suscitó una contro-versia entre Doña Rita Herrera y Don Olimpio Otero, hoy sus herederos, para que no se aprobara la consignación de setenta y seis pesos con setenta y cinco centavos que la pri-mera hizo a favor del segundo, por sostener éste que la suma consignada no era la que se le debía, sino la de ciento noventa y cinco pesos con cuarenta y cinco centavos.
Pallado el caso por la Corte de Distrito de Ponce cono-ciendo en grado de apelación de la sentencia que había dictado la corte municipal de aquella ciudad, le fué presentada una solicitud para que concediera un nuevo juicio y anulara la sentencia que había dictado, moción que desestimó la corte de distrito por su orden de 21 de octubre de 1911 y contra la cual se ha interpuesto el presente recurso de apelación.
El artículo 295 del Código de Enjuiciamiento Civil, tal como fué enmendado- en 9 de’marzo de 1905, página 213 de las leyes de ese año, sólo nos concede jurisdicción para conocer de apelaciones en casos de sentencias dictadas por las cortes de distrito conociendo en grado de apelación de las de las *447cortes municipales, cuando la cuantía en litigio excede de tres-cientos pesos, y por consiguiente no la tenemos para conocer de la orden que negó la anulación de tal sentencia y la con-cesión de un nuevo juicio.-
Esta misma cuestión la hemos resuelto en el caso de Mora v. Rosaly, decidido en 26 de marzo de este año, y en el que digimos lo siguiente que es aplicable a este caso
“Se dirá tal vez que en el presente caso no se ha apelado de la sentencia, sino de la resolución negando un nuevo juicio- No discu-tiremos si la anterior razón tendría o nó fuerza legal en un juicio en que la cuantía de la reclamación o de la sentencia excediera de 300 dollars; pero desde luego afirmamos que carece de toda eficacia en el recurso sometido a nuestra consideración, en el que el valor de la cosa reclamada y la cuantía de la sentencia no exceden de la ex-presada suma. Si admitiéramos que tal recurso fuera procedente, dejaríamos burlado el precepto del legislador contenido en la sección 2a. del artículo 295 del Código de Enjuiciamiento Civil, porque en-tonces, en vez de apelarse de la sentencia, se solicitaría un nuevo juicio, se apelaría de la negativa del nuevo juicio y por ese medio hábil podría llegarse a la revocación de una sentencia, que mediante recurso de apelación contra la misma interpuesto, no podría ser revo-cada por falta de jurisdicción de esta Corte Suprema.”
En vista de lo expuesto carecemos de jurisdicción para conocer de esta apelación y debe desestimarse el recurso in-terpuesto.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.